EXHIBIT 10.8

THIRD AMENDMENT TO ACCOUNTS RECEIVABLE FINANCING AGREEMENT

This Third Amendment to Accounts Receivable Financing Agreement (this “Third
Amendment”) is entered into as of May 2, 2005, by and between SILICON VALLEY
BANK, a California-chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 and with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and ARBINET-THEXCHANGE, INC., a Delaware
corporation with its principal place of business at 120 Albany Street, Suite
450, New Brunswick, New Jersey 08901 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a financing arrangement dated as of February 3,
2003, evidenced by, among other documents, a certain Accounts Receivable
Financing Agreement dated as of February 3, 2003, between Borrower and Bank, as
amended by a certain First Amendment to Accounts Receivable Financing Agreement
dated as of October 27, 2003, and as further amended by a certain Second
Amendment to Accounts Receivable Financing Agreement dated as of May 28, 2004
(as amended, the “AR Financing Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the AR Financing
Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the AR Financing Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

Modifications to AR Financing Agreement.

 

  1. The AR Financing Agreement shall be amended by deleting the following
definition appearing in Section 1 thereof:

““Minimum Finance Charge” is a minimum monthly Finance Charge to be imposed
beginning in the first full month of this Agreement, payable in arrears, of
Fourteen Thousand Dollars ($14,000.00), which amount shall increase to Twenty
Two Thousand Five Hundred Dollars ($22,500.00) when the Cap is Twenty Five
Million Dollars ($25,000,000.00) as of the 2004 Closing Date.”

 

       and inserting in lieu thereof the following:

““Minimum Finance Charge” is a minimum monthly Finance Charge to be imposed
beginning in the first full month of this Agreement, payable in arrears, of:
(a) through, and including, April 30, 2005, Fourteen Thousand Dollars
($14,000.00), which amount shall increase to Twenty Two Thousand Five Hundred
Dollars ($22,500.00) when the Cap is Twenty Five Million Dollars
($25,000,000.00) as of the 2004 Closing Date, and (b) as of, and subsequent to,
May 1, 2005, Six Thousand Dollars ($6,000.00).”

4. FEES. The Borrower shall be obligated to reimburse Bank for any reasonable
legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.

5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



--------------------------------------------------------------------------------

6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

7. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Third Amendment, the terms of the
Existing Loan Documents remain unchanged and in full force and effect. Bank’s
agreement to modifications to the existing Obligations pursuant to this Third
Amendment in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Third Amendment shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this Third
Amendment.

9. COUNTERSIGNATURE. This Third Amendment shall become effective only when it
shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Third Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:     BANK: ARBINET-THEXCHANGE, INC.     SILICON VALLEY BANK By:  

/s/ John Roberts

    By:  

/s/ David Reich

Name:   John Roberts     Name:  

David Reich

Title:   CFO     Title:  

Senior Vice President